Execution Copy




AGREEMENT AND GENERAL RELEASE


In consideration of the promises contained herein, Scientific Games Corporation,
6601 Bermuda Road, Las Vegas, NV 89119 (the “Company”) and Kevin Sheehan
(“you”), agree that:


WHEREAS, you have been employed by the Company since August 4, 2016 pursuant to
an employment agreement dated August 4, 2016 (the “Employment Agreement”); and


WHEREAS, you and the Company wish to resolve all matters related to your
employment with the Company, on the terms and conditions expressed in this
Agreement and General Release (“Agreement”).


NOW THEREFORE, in consideration of the mutual promises contained herein, the
parties, intending to be legally bound, agree as follows:


1.Last Day of Employment. Your last day of employment with the Company is June
1, 2018 (the “Separation Date”). The Employment Agreement will terminate on that
date, except that any provisions in the Employment Agreement designed to survive
termination will survive. Effective as of the Separation Date, you will resign
from the Compliance and Executive and Finance Committees of the Company’s Board
of Directors (the “Board”).
2.    Separation Benefits In Return for Signing.
1.Separation Benefits. You will receive, to the extent you have not already
received, the Standard Termination Payments, as defined in Section 4(a) of the
Employment Agreement. In return for your signing this Agreement and complying
with the promises made by you in this Agreement and the Employment Agreement,
the Company will provide you with the separation benefits other than the
Standard Termination Payments (the “Separation Benefits”) described in Section
4(e) of the Employment Agreement, subject to Sections 4, 5.6 and the other
provisions of the Employment Agreement. You acknowledge and agree that the
Separation Benefits are separate from and in addition to what you are already
entitled to receive from the Company. Furthermore, if you are rehired by the
Company or hired by any affiliate of the Company, all Separation Benefits will
terminate as of the commencement date of such employment. In addition to the
Separation Benefits, and subject to the same conditions as your receipt of the
Separation Benefits, the Company will pay you $50,000 to be used in connection
with your relocation from Nevada (the “Relocation Payment”). The Relocation
Payment will be paid to you at the same time that the first installment of the
Separation Benefits is paid pursuant to the terms of the Employment Agreement.


(b)    No Other Benefits. Except as provided in this Agreement, you shall not be
entitled to receive any other payment, benefit or other form of compensation as
a result of your employment or the termination thereof. For the avoidance of
doubt, except with respect to those equity grants listed on Exhibit A and as
provided in Section 4, all equity awards


1





--------------------------------------------------------------------------------

Execution Copy


granted to you by the Company during your employment, including all restricted
stock units and stock options granted to you, that are unvested on the
Separation Date are forfeited on the Separation Date.


(c)    Tax Withholding. All payments made by the Company to you hereunder shall
be subject to all applicable withholding deductions.


3.    No Severance Benefits Unless You Sign this Agreement and Do Not Revoke It.
You understand and agree that you will not receive the Separation Benefits or
Relocation Payment specified in Section 2(a) above unless: (a) you sign and
return a fully signed copy of this Agreement within the time period specified
below and do not revoke or rescind this Agreement within the time period
specified below, and (b) you fulfill all of the promises contained herein.


4.    Senior Advisory Role.
(a)    You and the Company agree that, after the Separation Date you will be
reasonably available to provide consulting services as described in this Section
4 in consideration for the additional vesting of equity described in this
Section 4. Either party may at any time cancel the providing of consulting
services by you by written notice to the other. There shall be no required
minimum period of consulting services and in signing this Agreement, you
acknowledge that you are not relying on any minimum period of consulting. The
period from the Separation Date until the date consulting services are
terminated by the aforesaid written notice is referred to as the “Consulting
Period.” During the Consulting Period, you agree to (i) assist in transitioning
your duties and responsibilities, (ii) continue to assist on matters reasonably
within your knowledge, (iii) make introductions as reasonably requested and (iv)
provide advice on such matters as reasonably requested (collectively, the
“Services”). In consideration of your providing the Services, and subject to
your execution and non-revocation of this Agreement, you will continue to vest
in the grant made to you in accordance with Section 3(c)(ii) of your Employment
Agreement and the award granted to you in 2018 pursuant to Section 3(c)(i) of
your Employment Agreement as if you were an employee during the Consulting
Period. For the avoidance of doubt, the continued vesting described in this
Section is being provided only in consideration of your providing the Services
during the Consulting Period, and you understand and agree that you are not
entitled to receive, and will not receive, continued vesting as described herein
in respect of your service as a non-employee member of the Board either during
or following the termination of the Consulting Period. Notwithstanding anything
contained in the Employment Agreement or in any award agreement, any vested
stock options you hold as of Separation Date (together with any options that
become vested after your Separation Date pursuant to this Section 4(a)) will
remain outstanding and exercisable by you for a period of ninety (90) days
following the end of the Consulting Period (but in no event later than the
expiration date of such stock options), after which date any unexercised stock
options will be canceled for no consideration. During the Consulting Period, the
Company will also reimburse you for any reasonable costs and expenses approved
in advance by the Company and incurred in connection with the performance of the
Services, subject to the Company’s expense reimbursement policies in effect from
time to time.
    


2





--------------------------------------------------------------------------------

Execution Copy


(b)    In no event will you be expected to perform, or will you perform,
Services that exceed 20% of the average level of bona fide services that you
provided to the Company during your employment with the Company (the intent of
the foregoing is that you will have incurred a “separation from service,” within
the meaning of Section 409A, from the Company on the Separation Date).


(c)    You acknowledge and agree that in performing the Services, you are acting
solely as an independent contractor and not as an employee, legal representative
or agent of the Company or any of its affiliates and that you shall perform the
Services under the general direction of the Company’s Chief Executive Officer or
his designee. Furthermore, nothing herein is intended to, or shall be deemed to
constitute a partnership or joint venture between the Company or any of its
affiliates, on the one hand, and you, on the other hand. The Company's sole
obligation to you with respect to the Services shall be pursuant to this Section
4. You acknowledge and agree that as an independent contractor you alone will be
responsible for federal, state, and local taxes, and self-employment taxes, on
the fees payable to you during the Consulting Period.


5.    General Release of Claims. In consideration for the Separation Benefits
and Relocation Payment specified in Section 2(a) above, which you acknowledge
are not otherwise owed to you, and as an inducement for the Company to entering
into the consulting arrangement and provide the benefits described in Section 4,
you understand and agree that you are knowingly and voluntarily releasing,
waiving and forever discharging, to the fullest extent permitted by law, on your
own behalf and on behalf of your agents, assignees, attorneys, heirs, executors,
administrators and anyone else claiming by or through you (collectively referred
to as the “Releasors”):
the Company, and its parents, affiliates, subsidiaries and members,
predecessors, successors or assigns, and any of its or their past or present
parents, affiliates, subsidiaries and members, predecessors, successors or
assigns; and any of its or their past or present shareholders; and any of its or
their past or present directors, executives, members, officers, insurers,
attorneys, employees, consultants, agents, both individually and in their
business capacities, and employee benefits plans and trustees, fiduciaries, and
administrators of those plans (collectively referred to as the “Released
Parties”),
of and from any and all claims under local, state or federal law, whether known
or unknown, asserted and unasserted, that you and/or the other Releasors have or
may have against Released Parties as of the day you sign this Agreement,
including but not limited to all matters relating to or in any way arising out
of any aspect of your employment with the Company, separation from employment
with the Company, or your treatment by the Company while in the Company’s
employ, all claims under any applicable law, and all other claims, charges,
complaints, liens, demands, causes of action, obligations, damages (including
punitive or exemplary damages), liabilities or the like (including without
limitation attorneys’ fees and costs) (collectively “Claims”), including but not
limited to all Claims for:
(a)    salary and other wages, including, but not limited to, overtime if
applicable, incentive compensation and other bonuses, severance pay, paid time
off or any benefits


3





--------------------------------------------------------------------------------

Execution Copy


under the Employee Retirement Income Security Act of 1974, as amended or any
other applicable local, state or federal law;
(b)    discrimination, harassment or retaliation based upon race, color,
national origin, ancestry, religion, marital status, sex, sexual orientation,
citizenship status, pregnancy or any pregnancy related disability, family
status, leave of absence (including but not limited to the Family Medical Leave
Act or any other federal, state or local leave laws), handicap (including but
not limited to The Rehabilitation Act of 1973), medical condition or disability,
or any other characteristic covered by law under Title VII of the Civil Rights
Act of 1964, as amended, the Civil Rights Act of 1991, the Americans with
Disabilities Act, as amended, Sections 1981 through 1988 of the Civil Rights Act
of 1866, and any other federal, state, or local law prohibiting discrimination
in employment, the Worker Adjustment and Retraining Notification Act, or any
other federal, state or local law concerning plant shutdowns, mass layoffs,
reductions in force or other business restructuring;
(c)    discrimination, harassment or retaliation based upon age under the Age
Discrimination in Employment Act as amended by the Older Workers Benefit
Protection Act of 1990 and as further amended (the “ADEA”), or under any other
federal, state, or local law prohibiting age discrimination;
(d)    breach of implied or express contract (whether written or oral), breach
of promise, misrepresentation, fraud, estoppel, waiver or breach of any covenant
of good faith and fair dealing, including without limitation breach of any
express or implied covenants of any employment agreement that may be applicable
to you;
(e)    defamation, negligence, infliction of emotional distress, violation of
public policy, wrongful or constructive discharge, or any employment-related
tort recognized under any applicable local, state, or federal law;
(f)    any violation of any Fair Employment Practices Act, Equal Rights Act;
Civil Rights Act; Minimum Fair Wages Act; Equal Pay Act; or Payment of Wages
Act; or any comparable federal, state or local law;
(g)    any violation of the Immigration Reform and Control Act, or any
comparable federal, state or local law;
(h)    any violation of the Fair Credit Reporting Act, or any comparable
federal, state or local law;
(i)    any violation of the Family and Medical Leave Act;
(j)    any violation of the Nevada Fair Employment Practices Act (Nev. Rev.
Stat. §613.310 et seq.), any Nevada wage and hour law (Nev. Rev. Stat. §608.016
et seq.), or any comparable federal, state or local law and any violation of any
comparable statute, regulation, or law of any country or nation; New York State
Human Rights Law, the New York City Administrative Code, the New York Labor Law,
the New York Minimum Wage Act, the statutory provisions regarding
retaliation/discrimination in the New York Worker’s Compensation Law, the New
York City Earned Sick Time Act, any other claim of discrimination or retaliation
in employment (whether based on federal, state, or local law,


4





--------------------------------------------------------------------------------

Execution Copy


statutory or decisional) that may be lawfully waived by agreement, and any other
claim relating to your employment or arising out of your employment, the terms
and conditions of such employment, the termination of such employment, and/or
any of the events relating directly or indirectly to or surrounding the
termination of that employment;
(k)    costs, fees, or other expenses, including attorneys’ fees; and
(l)    any other claim, charge, complaint, lien, demand, cause of action,
obligation, damages, liabilities or the like of any kind whatsoever, including,
without limitation, any claim that this Agreement was induced or resulted from
any fraud or misrepresentation by Company.


Excluded from the release set forth in this Section 5 are: (i) any Claims or
rights to enforce this Agreement against the Company, (ii) Claims arising after
the date you sign this Agreement, and (iii) any Claims that you cannot lawfully
release and (iv) your rights, if any, to indemnification and directors’ and
officers’ liability insurance coverage. Notwithstanding anything to the contrary
contained herein, including in Section 6 below, also excluded from the release
set forth in this Section 5 is your right to file a charge with an
administrative agency (including the Equal Employment Opportunity Commission and
the National Labor Relations Board) or participate in any agency investigation.
You are, however, to the extent allowed by law, waiving your right to recover
money or other damages in connection with any such charge or investigation filed
with the Equal Employment Opportunity Commission, the National Labor Relations
Board or similar state or local agency. You are also, to the extent allowed by
law, waiving your right to recover money in connection with a charge filed by
any other individual or by the Equal Employment Opportunity Commission, National
Labor Relations Board or similar state or local agency.


Furthermore, notwithstanding anything herein to the contrary, nothing in this
Agreement or any other agreement with the Company shall (i) prohibit you from
making reports of possible violations of federal law or regulation to any
governmental agency or entity in accordance with the provisions of and rules
promulgated under Section 21F of the Securities Exchange Act of 1934 or Section
806 of the Sarbanes-Oxley Act of 2002, or of any other whistleblower protection
provisions of state or federal law or regulation, or (ii) require notification
or prior approval by the Company of any reporting described in clause (i).


6.    Additional Agreements by Employee.


(a)    BY SIGNING THIS AGREEMENT YOU ARE KNOWINGLY AND VOLUNTARILY WAIVING ANY
RIGHTS (KNOWN OR UNKNOWN) TO BRING OR PROSECUTE A LAWSUIT OR MAKE ANY LEGAL
CLAIM AGAINST THE RELEASED PARTIES WITH RESPECT TO ANY OF THE CLAIMS DESCRIBED
ABOVE IN SECTION 5. You agree that the release set forth above will bar all
claims or demands of every kind, known or unknown, referred to above in Section
4 and further agree that no non-governmental person, organization or other
entity acting on your behalf has in the past or will in the future file any
lawsuit, arbitration or proceeding asserting any claim that is waived or
released under this Agreement. If you break this promise and file a lawsuit,
arbitration or other proceeding asserting any Claim waived in this Agreement,
(i) you will pay for all costs, including reasonable attorneys’ fees, incurred
by the Released Parties in


5





--------------------------------------------------------------------------------

Execution Copy


defending against such Claim (unless such Claim is a charge with the Equal
Employment Opportunity Commission or the National Labor Relations Board); (ii)
you give up any right to individual damages in connection with any
administrative, arbitration or court proceeding with respect to your employment
with and/or termination from employment with the Company, including damages,
reinstatement or attorneys' fees; and (iii) if you are awarded money damages,
you will assign to the Released Parties your right and interest to all such
money damages. If any claim is not subject to release, to the extent permitted
by law, you waive any right or ability to be a class or collective action
representative or to otherwise participate in any putative or certified class,
collective or multi-party action or proceeding based on such a claim in which
Company or any other Released Party is a party. Furthermore, if you are made a
member of a class or collective action in any proceeding without your prior
knowledge or consent, you agree to opt out of the class or collective action at
the first opportunity. Notwithstanding the foregoing, this Section 6 does not
limit your right to challenge the validity of this Agreement in a legal
proceeding under the Older Workers Benefit Protection Act, 29 U.S.C. § 626(f),
with respect to claims under the ADEA. This Section also is not intended to and
shall not limit the right of a court to determine, in its discretion, that the
Company is entitled to restitution, recoupment or setoff of any payments made to
you by the Company should this Agreement be found to be invalid as to the
release of claims under the ADEA.


(b)    You agree that you shall not solicit, encourage, assist or participate
(directly or indirectly) in bringing any Claims or actions against any of the
Released Parties by other current or former employees, officers or third
parties, except as compelled by subpoena or other court order or legal process,
and only after providing the Company with prior notice of any such subpoena,
order or legal process and an opportunity to timely contest such process.
Notwithstanding the foregoing, nothing in this Agreement shall preclude you from
making truthful statements that are required by applicable law, regulation or
legal process.


(c)    You represent and warrant that you have not filed any administrative,
judicial or other form of complaint or initiated any claim, charge, complaint or
formal legal proceeding, nor are you a party to any such claim, against any of
the Released Parties, and that you will not make such a filing at any time
hereafter based on any events or omissions occurring prior to the date of
execution of this Agreement. You understand and agree that this Agreement will
be pleaded as a full and complete defense to any action, suit or proceeding
which is or may be instituted, prosecuted or maintained by you, your agents,
assignees, attorneys, heirs, executors, administrators and anyone else claiming
by or through you.


(d)    You reiterate your obligations under Section 5 of the Employment
Agreement as if fully set forth herein and agree that the Covered Time
thereunder shall run until twelve (12) months after the end of the Consulting
Period.
 
(e)    You agree to cooperate with Company and take all necessary steps to
effectuate this Agreement, each of its terms and the intent of the parties.


7.    Affirmations. In signing this Agreement, you are affirming that:


(a)    You have been paid and/or have received all compensation, wages, bonuses,
commissions, overtime and/or benefits to which you may be entitled (except as
set forth in


6





--------------------------------------------------------------------------------

Execution Copy


this Agreement). You affirm that you have been granted or not been denied any
leave to which you were entitled under the Family and Medical Leave Act or
related state or local leave or disability accommodation laws;


(b)    You are not eligible to receive payments or benefits under any other
Company and/or other Released Party’s severance pay policy, plan, practice or
arrangement;


(c)    You have no known workplace injuries or occupational diseases;


(d)    You have not complained of and you are not aware of any fraudulent
activity or any act(s) which would form the basis of a claim of fraudulent or
illegal activity by the Company or any other Released Party that you have not
reported to the Company in writing. You also affirm that you have not been
retaliated against for reporting any allegations of wrongdoing by any Released
Party, including any allegations of corporate fraud. Both parties acknowledge
that this Agreement does not limit either party’s right, where applicable, to
file or to participate in an investigative proceeding of any federal, state or
local governmental agency;


(e)    You acknowledge and agree that all of the Company’s decisions regarding
your pay and benefits through the date of your execution of this Agreement were
not discriminatory based on age, disability, race, color, sex, religion,
national origin, or any other classification protected by law;


(f)    On or about the Separation Date, or within a reasonable time thereafter,
the Company provided you with timely and adequate notice of your right to
continue group insurance benefits under COBRA (unless such notice was not
required to be given because, on the day before termination, you did not receive
group health insurance benefits through the Company and thus are not a qualified
beneficiary within the meaning of COBRA); and


(g)    You acknowledge and agree that if you breach the provisions of this
Agreement (including, but not limited to, Section 8 or the provisions of the
Employment Agreement which survive), that the Company will have the right to
seek an appropriate remedy against you, which may include, but not be limited
to, injunctive relief, the return of the Separation Benefits, other monetary
damages, and the payment of the Company’s attorneys’ fees. Additionally, if you
breach this Agreement, Company shall have the right, without waiving any other
remedies in law or equity, to cease any further payments pursuant to Section 2
and 4. Notwithstanding such cessation of payments, all of your obligations
hereunder shall be continuing and enforceable including but not limited to your
release of claims, and the Company shall be entitled to pursue all remedies
against you available at law or in equity for such breach.


8.    Confidentiality. You agree that it is a material condition of this
Agreement that you shall keep the terms of this Agreement, strictly and
completely confidential and that you will not directly or indirectly make or
issue any private statement, press release or public statement, or communicate
or otherwise disclose to any employee of the Company (past, present or future)
or to a member of the general public, the negotiations leading to, or the terms,
amounts or facts of or underlying this Agreement, except as may be required by
law or compulsory process; provided, however, that you may disclose the terms of
this


7





--------------------------------------------------------------------------------

Execution Copy


Agreement to your immediate family, attorneys, and accountants or other
financial advisors so long as they agree to abide by the foregoing
confidentiality restriction.


9.    Return of Property. You agree that no later than your last day of
employment with the Company, you will return any and all property, including all
copies or duplicates thereof, belonging to the Company, including but not
limited to keys, key cards, security cards, identification badges, records,
papers, files, blueprints, documents, equipment, phone, computer equipment and
software, computer disks, thumb drives, supplies, customer or client lists and
customer or client information, and all copies thereof and any other Company
property under your control.


10.    Non-Admission of Wrongdoing. You and the Company agree that neither this
Agreement nor the furnishing of the consideration for this Agreement shall be
deemed or construed at any time for any purpose as an admission by any of the
Released Parties of any liability, wrongdoing, or unlawful conduct of any kind,
and the Released Parties do specifically deny, any violation of any local,
state, federal, or other law, whether regulatory, common or statutory.
Additionally, this Agreement, its existence or its terms will not be admissible
in any proceeding other than a proceeding to enforce the terms of this
Agreement.


11.    Amendment. You understand and agree that this Agreement may not be
modified, altered or changed except upon express written consent of both parties
wherein specific reference is made to this Agreement.


12.    Entire Agreement; Waiver. You understand and agree that this Agreement
sets forth the entire agreement between you and the Company concerning the
subject matter herein, and that it fully supersedes any prior obligation of the
Company to you, as well as any agreements between you and the Company, other
than any agreements relating to inventions, intellectual property,
confidentiality, non-disparagement, non-competition and/or non-solicitation,
including those set forth in Section 5 of your Employment Agreement, and all
other provisions of the Employment Agreement designed to survive the termination
of your employment with the Company. You acknowledge and affirm that you have
not relied on any representations, promises, or agreements of any kind made to
you in connection with your decision to accept this Agreement, except for those
that are set forth in this Agreement. One or more waivers of a breach of any
covenant, term or provision of this Agreement by any party shall not be
construed as a waiver of a subsequent breach of the same covenant, term or
provision, nor shall it be considered a waiver of any other then existing or
subsequent breach of a different covenant, term or provision.


13.    Right to Consider, Rescind and Revoke Acceptance. This Agreement is
intended to comply with the Older Workers Benefit Protection Act of 1990 with
regard to your waiver of rights under the Age Discrimination in Employment Act.
In signing this Agreement, you understand and agree that:


(a)    You are specifically advised to consult with an attorney of your own
choosing before you sign this Agreement, as it waives and releases rights you
have or may have under federal, state and local law, including but not limited
to the Age Discrimination in Employment Act. You acknowledge that you will bear
all expenses incurred by you in the


8





--------------------------------------------------------------------------------

Execution Copy


negotiation and preparation of this Agreement, and the Company will bear all
fees incurred by it.


(b)    You will have up to twenty-one (21) calendar days from the Separation
Date to decide whether to accept and sign this Agreement. In the event you do
sign this Agreement, you may revoke or rescind your acceptance within seven (7)
calendar days of signing it, and it will not become effective or enforceable
until the eighth (8th) day after you sign it (the “Effective Date”). In order to
effectively revoke or rescind your acceptance, the revocation or rescission must
be in writing and postmarked within the seven (7) calendar day period, and
properly addressed to:


Scientific Games
6601 Bermuda Road
Las Vegas, NV 89119
Attention: Shawn Williams, Human Resources


You acknowledge that if you do not accept this Agreement in the manner described
above, it will be withdrawn and of no effect. You acknowledge and agree that, if
you revoke your acceptance of this Agreement, you shall receive none of the
benefits provided hereunder and this Agreement shall be null and void, having
have no further force or effect, and that said Agreement will not be admissible
as evidence in any judicial, administrative or arbitral proceeding or trial. You
further acknowledge that if the Agreement is not revoked in the time period set
forth above, you shall have forever waived your right to revoke this Agreement,
and it shall thereafter have full force and effect as of the Effective Date.


(c)     Any and all questions regarding the terms of this Agreement have been
asked and answered to your complete satisfaction.


(d)    You acknowledge that the consideration provided for hereunder is in
addition to anything of value to which you already are entitled and the
consideration provided for herein is good and valuable.


(e)    You are entering into this Agreement voluntarily, of your own free will,
and without any coercion or undue influence of any kind or type whatsoever.


(f)     Any modifications of or revisions to this Agreement do not re-start the
consideration period, described in paragraph(b) of this Section 13.


(g)    You understand that the releases contained in this Agreement do not
extend to any rights or claims that you have under the Age Discrimination in
Employment Act that first arise after execution of this Agreement.


14.    409A. This Agreement is intended to comply with or be exempt from Section
409A or an exception thereunder and shall be interpreted, construed and
administered in accordance therewith. Notwithstanding anything in this Agreement
to the contrary, in the event that you are deemed to be a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i), no payments hereunder that are
“deferred compensation” subject to Section 409A shall be made to you prior to
the date that is six (6) months after your Separation


9





--------------------------------------------------------------------------------

Execution Copy


Date or, if earlier, your date of death. Following any applicable six (6) month
delay, all such delayed payments will be paid in a single lump sum on the first
payroll date following the date that is six (6) months after your Separation
Date. To the extent that any reimbursements are taxable to you, any such
reimbursement payment due to you shall be paid to you in all events on or before
the last day of your taxable year following the taxable year in which the
related expense was incurred. The reimbursements are not subject to liquidation
or exchange for another benefit and the amount of such benefits and
reimbursements that you receive in one taxable year shall not affect the amount
of such benefits or reimbursements that you receive in any other taxable year.
For purposes of Section 409A, each installment payment, if applicable, provided
under this Agreement shall be treated as a separate payment. Notwithstanding the
foregoing, the Company makes no representations that the payments or benefits
provided under this Agreement comply with Section 409A and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the you as a result of this Agreement
failing to comply with Section 409A.


15.    Resignation of Director and Officer Positions. As of the Separation Date,
you will resign your position, if any, as an officer and/or director of the
Company and all of the Company’s subsidiaries, except that you will remain a
non-employee member of the Board following the Separation Date through the
expiration of your current term and any additional term to which you may be
elected at the Company’s annual meeting in 2018. You agree to execute and
deliver to the Company any requested resignation letters further documenting
your resignation from such positions.


16.    Governing Law; Arbitration. The parties hereby agree that the “Governing
Law; Arbitration” section of the Employment Agreement set forth at Section 12 of
the Employment Agreement is incorporated herein.


17.    Miscellaneous. This Agreement may be signed in counterparts, both of
which shall be deemed an original, but both of which, taken together shall
constitute the same instrument. A signature made on an electronically mailed
copy of the Agreement or a signature transmitted by electronic mail shall have
the same effect as the original signature. The section headings used in this
Agreement are intended solely for convenience of reference and shall not in any
manner amplify, limit, modify or otherwise be used in the interpretation of any
of the provisions hereof. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective personal representatives, agents,
attorneys, executors, administrators, heirs, successors and assigns.


[signatures follow on the next page]


10





--------------------------------------------------------------------------------

Execution Copy


IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily entered into
this Agreement and General Release as of the date set forth below:


SCIENTIFIC GAMES CORPORATION


By: /s/Shawn Williams                    
Name: Shawn Williams        
Title: SVP, Chief Human Resources Officer
                    
I have decided to accept this Agreement and General Release, to fulfill the
promises I have made, and to receive the Separation Benefits and Relocation
Payment described in Section 2 and the benefits described in Section 4 above. I
hereby freely and voluntarily assent to all the terms and conditions in this
Agreement and General Release. I understand that this Agreement and General
Release will become a binding agreement between the Company and me as of the 8th
day after I sign it, and I am signing this Agreement and General Release as my
own free act with the full intent of releasing the Released Parties from all
Claims, as described in Section 5 above, including but not limited to those
under the Age Discrimination in Employment Act (ADEA).


/s/Kevin Sheehan                     Date: June 19, 2018        
KEVIN SHEEHAN


11





--------------------------------------------------------------------------------


Execution Copy


EXHIBIT A


Award Type
Grant Date
Exercise Price
Quantity Granted
Amounts Vested
Accelerated Vested Quantity Upon Termination
2016 Sign-On Stock Restricted Stock Units
8/10/2016


N/A
400,000
0
Potentially up to (700/1,095 x 400,000)
2017 Restricted Stock Units


3/9/2017


N/A
69,444
17,361
52,083
2017 Time-Based Stock Options
3/9/2017


$21.60
137,236
34,309
102,927
2017 Performance-Based Stock Options
3/9/2017


$21.60
137,236
34,309
102,927





12



